Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael D. Darocha appeals the district court’s order dismissing his civil action under 28 U.S.C. § 1915(e)(2)(B) (2006), Fed.R.Civ.P. 12(h)(3), for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Darocha v. First Citizens Bank, No. 7:09-cv-00137-gec (W.D.Va. Apr. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in *39the materials before the court and argument would not aid the decisional process.

AFFIRMED.